                     1    MORGAN, LEWIS & BOCKIUS LLP
                          ERIC W. SITARCHUK, Admitted pro hac vice
                     2     eric.sitarchuk@morganlewis.com
                          KELLY A. MOORE, Admitted pro hac vice
                     3     kelly.moore@morganlewis.com
                          BENJAMIN P. SMITH, Bar No. 197551
                     4     benjamin.smith@morganlewis.com
                          One Market, Spear Street Tower
                     5    San Francisco, California 94105-1596
                          Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     6
                          Attorneys for Defendant
                     7    RITE AID CORPORATION
                     8

                     9                                  UNITED STATES DISTRICT COURT

                    10                                EASTERN DISTRICT OF CALIFORNIA

                    11

                    12    UNITED STATES OF AMERICA and the              Case No. 2:12-cv-01699-KJM-EFB
                          STATES OF CALIFORNIA, et al., ex rel.
                    13    LOYD F. SCHMUCKLEY, JR.,                      PARTIES’ JOINT MOTION TO
                                                                        EXTEND TIME FOR PARTIES TO
                    14                           Plaintiffs,            MEET AND CONFER RE:
                                                                        DEFENDANT’S 11TH AFFIRMATIVE
                    15                      v.                          DEFENSE (IMPROPER DEFENDANT)
                                                                        AND JOINT MOTION TO AMEND
                    16    RITE AID CORPORATION,                         SCHEDULING ORDER; ORDER

                    17                           Defendant.             Related to ECF No. 187, 188, 239, 241,
                                                                        242
                    18
                          STATE OF CALIFORNIA, ex rel. LOYD F.
                    19    SCHMUCKLEY, JR.,

                    20                           Plaintiffs,

                    21                      v.

                    22    RITE AID CORPORATION,

                    23                           Defendant.

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                               PARTIES’ JOINT MOT TO EXT TIME TO M&C
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                RE DEFT’S 11TH AFFIRMATIVE DEFENSE
  SAN FRANCISCO                                                                      AND AMEND SCHEDULING ORDER
                                                                                        CASE NO. 2:12-CV-01699-KJM-EFB
                         DB1/ 107497020.1
                     1           PARTIES’ JOINT MOTION TO EXTEND TIME FOR PARTIES TO MEET AND
                                  CONFER RE: DEFENDANT’S 11TH AFFIRMATIVE DEFENSE (IMPROPER
                     2             DEFENDANT) AND JOINT MOTION TO AMEND SCHEDULING ORDER
                     3
                                   TO THE HONORABLE COURT:
                     4
                                   Plaintiff-Intervenor State of California (“California”), Qui Tam Plaintiff Loyd F.
                     5
                          Schmuckley, Jr. (“Relator,” together with California, “Plaintiffs”), and Defendant Rite Aid
                     6
                          Corporation (“Defendant” or “Rite Aid,” together with Plaintiffs, the “Parties”), by and through
                     7
                          their respective counsel of record, for good cause shown, hereby request this Court to extend the
                     8
                          time for the Parties to further meet and confer regarding Rite Aid’s Eleventh Affirmative Defense
                     9
                          (Improper Defendant) set forth in Rite Aid’s First Amended Answer to Relator’s First Amended
                    10
                          Complaint [ECF NO. 146].1
                    11
                                   On January 25, 2019, the Court ordered the Parties to submit a joint statement concerning
                    12
                          Rite Aid’s Eleventh Affirmative Defense (Improper Defendant). ECF No. 187. On February 8,
                    13
                          2019, the Parties filed a joint statement setting forth their agreement that more time is warranted
                    14
                          to continue to address, and hopefully resolve, the issues and present them to the Court at a more
                    15
                          appropriate time. ECF No. 188 (“Joint Statement”). In the Joint Statement, the Parties proposed
                    16
                          to the Court that the Plaintiffs should have until July 15, 2019 to either stipulate with Rite Aid for
                    17
                          an agreed-upon amendment to correct the naming of Rite Aid in this matter, or to otherwise seek
                    18
                          leave of the Court to amend their pleadings to do so. Id. at 1.
                    19
                                   Plaintiffs further agreed that they would not file a motion to add a new defendant during
                    20
                          this time until July 15, 2019, or earlier upon exhaustion of good-faith discussions. The Parties
                    21
                          noted that the proposed timeline factored in the scheduling relating to Rite Aid’s motion
                    22
                          challenging Plaintiffs’ sampling methodology and design, hearing of which the Court originally
                    23
                          set for June 28, 2019. Id. at 1, n.2.
                    24
                                   On June 28, 2019, due to the continuance of the hearing on Defendant’s motion regarding
                    25
                          the sampling methodology and to allow the Parties adequate time to meet and confer, the Parties
                    26

                    27    1
                           The same affirmative defense is set forth by Defendant as the Thirteenth Affirmative
                          Defense in its First Amended Answer to the State’s Complaint-in-Intervention [ECF No. 147].
                    28                                                                  PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                                              RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                                            1                  AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                                                                                                  CASE NO. 2:12-CV-01699-KJM-EFB
                         DB1/ 107497020.1
                     1    jointly moved for an order allowing Plaintiffs until August 26, 2019 to either stipulate with
                     2    Defendant for an agreed-upon amendment to correct the naming of Defendant in this matter, or to
                     3    otherwise seek leave of the Court to amend their pleadings. ECF No. 224. The Court, finding
                     4    good cause, granted the motion. ECF No. 227.
                     5              Thereafter, the parties continued to meet and confer in an attempt to come to an agreement
                     6    on the identity of the correct defendant for this case without further discovery or law and motion
                     7    practice, and exchanged a draft and final declaration of a Rite Aid Hdqtrs. Corp. officer in this
                     8    regard.
                     9              On or about August 20, 2019, the parties jointly moved for an order allowing Plaintiffs
                    10    until October 18, 2019 to either stipulate with Defendant for an agreed-upon amendment to
                    11    correct the naming of Defendant in this matter, or to otherwise seek leave of the Court to amend
                    12    their pleadings. ECF No. 241. This Court granted the motion on August 26, 2019. ECF No. 242.
                    13              After filing their joint motion on August 20, 2019, the Parties continued to meet and
                    14    confer regarding the issues involved with Rite Aid’s Eleventh Affirmative Defense (Improper
                    15    Defendant), including California’s issuance of related document requests and a 30(b)(6)
                    16    deposition notice. To date, the parties have been unable to reach an agreement, and Plaintiffs
                    17    seek discovery from Defendant. Additional meet and confer efforts are ongoing regarding:
                    18                 whether the Parties will agree that pleadings in the case will be amended pursuant to
                    19                  Federal Rule of Civil Procedure (“Rule”) 15(c) to substitute or add Thrifty Payless,
                    20                  Inc. d/b/a Rite Aid, a California Corporation, and/or Rite Aid Hdqtrs Corp, a Delaware
                    21                  corporation, as the defendants in this action in the place of, or in addition to, Rite Aid
                    22                  Corporation, a Delaware Corporation;
                    23                 whether all of Rite Aid’s prior discovery responses, representations, and stipulations
                    24                  would bind any newly named defendant as if it had originally appeared as the
                    25                  defendant in this action from the outset;
                    26                 whether the amendment shall relate back to the original pleadings for all purposes,
                    27                  including applicable statutes of limitation; and

                    28                                                                     PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                 RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                                               2                  AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                         DB1/ 107497020.1                                                            CASE NO. 2:12-CV-01699-KJM-EFB
                     1                how discovery requests to Rite Aid and/or any newly named defendant(s) would be
                     2                 addressed.
                     3             Due to the ongoing meet and confer and discovery efforts, the recent departure of Michael
                     4    Q. Eagan from Morgan Lewis, and the involvement of Benjamin Smith in a Delaware Chancery
                     5    Court trial in September 2019, the Parties jointly submit that good cause exists to extend
                     6    deadlines for the Parties to complete the above meet-and-confer process, as follows:
                     7
                                                                       Current Deadline
                     8                      Event                       [ECF No. 242]            Proposed Modified Date
                     9      Rite Aid Corporation’s declaration      Served by August 30, 2019 N/A – completed
                            under oath regarding relationship
                    10      with/among subsidiaries and
                            Written Responses/Objections to
                    11      California’s Requests for
                    12      Production (“RFP”) Set No. 7
                            Rite Aid’s service of Written           N/A                         Served by October 2, 2019
                    13      Responses/Objections to
                            California’s Requests for
                    14
                            Production (“RFP”) Set No. 7 and
                    15      Rite Aid’s service of Written
                            Responses/Objections to Relator’s
                    16      RFP Set No. 2.
                    17      Rite Aid Corporation’s production       Completed by September      Completed by October 25,
                            of documents responsive to RFP          27, 2019                    2019
                    18      Set No. 7
                    19      Parties’ stipulation, if agreed upon,   Filed by October 18, 2019   Filed by November 12,
                            to amend the named defendant                                        2019
                    20      with relation back (including
                            removal of Rite Aid Corporation
                    21      from pleadings)
                    22      Plaintiffs’ motion to amend the         Filed by November 1,        Filed by December 2, 2019
                            pleadings (if necessary following       2019
                    23      Parties’ inability to stipulate)
                    24      Defendant’s opposition to motion        Filed by December 6, 2019 Filed by January 10, 2020
                            to amend
                    25      Plaintiffs’ reply re motion to          Filed by December 20,       Filed by January 24, 2020
                    26      amend                                   2019
                            Hearing on Plaintiffs’ motion to        January 17, 2020, 10:00     TBD
                    27      amend the pleadings                     a.m., Courtroom 3
                    28                                                                 PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                                            3                 AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                         DB1/ 107497020.1                                                        CASE NO. 2:12-CV-01699-KJM-EFB
                     1             The Parties maintain their respective positions and reservations of rights as set forth in the
                     2    Joint Statement while these discussions continue. ECF No. 188 at 3-4. The Parties also maintain
                     3    that no Party may claim prejudice based on the extended discussions in connection with a motion
                     4    to amend the pleadings under Rule 15(c).
                     5             Further, in light of the above, the Parties jointly move the Court to amend its prior
                     6    scheduling order, ECF No. 239, by moving the current dates by 5 weeks to accommodate the
                     7    proposed changes above, as follows:
                     8                   Event                            Current Date              Requested Modified Date
                     9    Second Phase of Discovery                February 21, 2020                March 27, 2020
                          Completed
                    10    Expert Disclosures (other than           April 10, 2020                   May 15, 2020
                          sampling methodology/design)
                    11    Rebuttal expert disclosures (other       May 22, 2020                     June 26, 2020
                    12    than sampling methodology/design)
                          Expert Discovery Completed               June 26, 2020                    July 31, 2020
                    13    Last Day to Hear Dispositive             October 23, 2020 at 10:00        December 4, 2020 at 10:00
                          Motions                                  A.M. in Courtroom No. 3          A.M. in Courtroom No. 3
                    14

                    15
                                                                          Respectfully Submitted,
                    16

                    17    Dated: September 26, 2019                       XAVIER BECERRA
                                                                          Attorney General of the State of California
                    18
                                                                          /s/ Emmanuel R. Salazar (authorized on 9/26/2019)
                    19
                                                                          Emmanuel R. Salazar
                    20
                                                                          Deputy Attorney General
                    21                                                    2329 Gateway Oaks Drive, Suite 200
                                                                          Sacramento, CA 95833-4252
                    22                                                    Tel: (916) 621-1835; Fax: (916) 621-1835
                                                                          Email: Emmanuel.Salazar@doj.ca.gov
                    23                                                    Attorneys for Plaintiff-Intervenor
                    24                                                    STATE OF CALIFORNIA

                    25

                    26

                    27

                    28                                                                   PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                                             4                  AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                         DB1/ 107497020.1                                                          CASE NO. 2:12-CV-01699-KJM-EFB
                     1    Dated: September 26, 2019   WATERS & KRAUS LLP
                     2                                /s/ Wm. Paul Lawrence II (authorized on 9/26/2019)
                     3                                Wm. Paul Lawrence II (Pro Hac Vice)
                                                      Washington D.C. Metro Office
                     4                                37163 Mountville Road
                                                      Middleburg, VA 20117
                     5                                Tel: (540) 687-6999; Fax: (540) 687-5457
                                                      Email: plawrence@waterskraus.com
                     6
                                                      Attorneys for Qui Tam Plaintiff
                     7                                LOYD F. SCHMUCKLEY, JR.

                     8    Dated: September 26, 2019   MORGAN, LEWIS & BOCKIUS LLP
                     9                                /s/ Benjamin P. Smith
                    10                                Benjamin P. Smith
                                                      Attorneys for Defendant
                    11                                RITE AID CORPORATION

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                              PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                          RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                         5                 AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                         DB1/ 107497020.1                                     CASE NO. 2:12-CV-01699-KJM-EFB
                     1                                                    ORDER
                     2             The Court, having considered the Parties’ Joint Motion to Extend Time for Parties to Meet
                     3    and Confer re: Defendant’s 11th Affirmative Defense (Improper Defendant) and Joint Motion to
                     4    Amend Scheduling Order, finds good cause and ORDERS that the schedule for the Parties as
                     5    follows:
                     6
                                                                       Current Deadline
                     7                      Event                       [ECF No. 242]             Requested Modified Date
                     8      Rite Aid Corporation’s declaration      Served by August 30, 2019 N/A – completed
                            under oath regarding relationship
                     9      with/among subsidiaries and
                            Written Responses/Objections to
                    10      California’s Requests for
                    11      Production (“RFP”) Set No. 7
                            Rite Aid’s service of Written           N/A                          Served by October 2, 2019
                    12      Responses/Objections to
                            California’s Requests for
                    13
                            Production (“RFP”) Set No. 7 and
                    14      Rite Aid’s service of Written
                            Responses/Objections to Relator’s
                    15      RFP Set No. 2.
                    16      Rite Aid Corporation’s production       Completed by September       Completed by October 25,
                            of documents responsive to RFP          27, 2019                     2019
                    17      Set No. 7
                    18      Parties’ stipulation, if agreed upon,   Filed by October 18, 2019    Filed by November 12,
                            to amend the named defendant                                         2019
                    19      with relation back (including
                            removal of Rite Aid Corporation
                    20      from pleadings)
                    21      Plaintiffs’ motion to amend the         Filed by November 1,         Filed by December 2, 2019
                            pleadings (if necessary following       2019
                    22      Parties’ inability to stipulate)
                    23      Defendant’s opposition to motion        Filed by December 6, 2019 Filed by January 10, 2020
                            to amend
                    24      Plaintiffs’ reply re motion to          Filed by December 20,        Filed by January 24, 2020
                    25      amend                                   2019
                            Hearing on Plaintiffs’ motion to        January 17, 2020, 10:00      TBD
                    26      amend the pleadings                     a.m., Courtroom 3
                    27      Second Phase of Discovery               February 21, 2020            March 27, 2020

                    28                                                                  PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                                              RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                                            6                  AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                         DB1/ 107497020.1                                                         CASE NO. 2:12-CV-01699-KJM-EFB
                     1                                              Current Deadline
                                            Event                    [ECF No. 242]            Requested Modified Date
                     2
                            Completed
                     3      Expert Disclosures (other than       April 10, 2020              May 15, 2020
                            sampling methodology/design)
                     4

                     5      Rebuttal expert disclosures (other   May 22, 2020                June 26, 2020
                            than sampling
                     6
                            methodology/design)
                     7      Expert Discovery Completed           June 26, 2020               July 31, 2020
                     8      Last Day to Hear Dispositive         October 23, 2020 at 10:00   December 11, 2020 at 10:00
                            Motions                              A.M. in Courtroom No. 3     A.M. in Courtroom No. 3
                     9

                    10             IT IS SO ORDERED.
                    11    DATED: September 27, 2019.
                    12

                    13
                                                                       UNITED STATES DISTRICT JUDGE
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                              PARTIES’ JOINT MOT TO EXT TIME TO M&C
MORGAN, LEWIS &
 BOCKIUS LLP                                                                          RE DEFT’S 11TH AFFIRMATIVE DEFENSE
 ATTORNEYS AT LAW
                                                                         7                 AND AMEND SCHEDULING ORDER
  SAN FRANCISCO
                         DB1/ 107497020.1                                                     CASE NO. 2:12-CV-01699-KJM-EFB
